Citation Nr: 0806321	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-38 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to ionizing radiation exposure

3.  Entitlement to service connection for hypertension, to 
include as due to ionizing radiation exposure

4.  Entitlement to service connection for depression, to 
include as due to ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing before a hearing officer at the RO was conducted in 
July 2006.  The veteran testified at a hearing at the RO 
chaired by the undersigned in June 2007.  Transcripts of the 
proceedings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements and testimony, the veteran contends that he was 
exposed to ionizing radiation as part of Operation REDWING 
while stationed on Enewetak atoll.  He noted that he 
decontaminated airplanes which flew through the atomic 
detonations by washing them.  He also stated that he was 
within 13 miles of the atomic detonations.  He believes that 
radiation exposure caused his prostate cancer, and that the 
condition caused his diabetes mellitus and hypertension.  He 
also believes that the stress caused by these health problems 
caused his depression.  

No record of inservice exposure to ionizing radiation for the 
veteran could be found, as they have been presumed destroyed 
in a 1973 fire at the National Personnel Records Center.  

In November 2002, the Defense Threat Reduction Agency (DTRA) 
prepared a radiation dose estimate for servicemen, such as 
the veteran, stationed on Enewetak Atoll following Operation 
REDWING.  In February 2003, the Chief Public Health and 
Environmental Hazards Officer (now VA Under Secretary for 
Health) prepared a memorandum to VA's Director of the 
Compensation and Pension Service and expressed the opinion 
that based on the DTRA's report that internal 50-year 
committed dose equivalent to the veteran's prostate for 
radiation exposure for servicemen stationed on Enewetak Atoll 
following Operation REDWING was less than 0.1 Roentgen 
Equivalent Man (Rem).

The VA Chief Public Health and Environmental Hazards Officer 
noted that the sensitivity of the prostate to radiation 
carcinogenesis was relatively low and not clearly established 
(citing Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V),pages 316-318 and Mettler and Upton, 
Medical Effects of Ionizing Radiation, 2d Edition, 1995, page 
168).

In light of those figures, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the veteran's prostate cancer could be attributed to his 
exposure to ionizing radiation in service.

In March 2003, the VA's Director of Compensation and Pension 
Service, citing the DTRA dose estimate and the opinion of the 
Chief Public Health and Environmental Hazards Officer of VA, 
expressed the opinion that there is no reasonable possibility 
that the veteran's prostate cancer resulted from radiation 
exposure in service.

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the DTRA to calculate 
reconstructed dose estimates required under 38 C.F.R. §3.311, 
while generally valid for estimating average dose exposure, 
used methodology to calculate upper-bound doses for both 
external and inhaled exposures which often underestimated 
exposure and was highly uncertain.  

As a result, in cases such as the present one, a request must 
be sent to the DTRA for a revised dose estimate.  A new dose 
estimate from DTRA was obtained in February 2006.  However, a 
new opinion from the VA Under Secretary for Health and 
submission of the opinion to the Under Secretary for Benefits 
for review, pursuant to 38 C.F.R. § 3.311, was not obtained.  
Such referral is required in this case as the new DTRA dose 
estimate indicates a higher level of exposure.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder, 
including the updated dose estimates 
received from DTRA, dated in February 
2006, should be referred to the Under 
Secretary for Health for an opinion to 
the Under Secretary for Benefits as to 
whether it is likely, unlikely, or at 
least as likely as not, that the 
veteran's prostate cancer is due to 
exposure to ionizing radiation in 
service.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

